This is an action to recover damages growing out of the collision of cars, alleged to have been negligently caused by the defendant. At the close of the plaintiff's evidence the action was dismissed as in case of nonsuit. The cars in which the parties were traveling collided on a concrete bridge coated with ice. The plaintiff was injured and his car was damaged; but the injury and damage seem to have resulted from the condition of the highway and not from actionable negligence on the part of the defendant.
Affirmed.